Case 2:18-cv-00479-JDL Document 50 Filed 02/17/21 Page 1 of 3                        PageID #: 272




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                                               )
                                               )
MAUREEN EVERETT,                               )
                                               )
               PLAINTIFF,                      )
                                                      Civil Action Docket No. 2:18-cv-00479-JDL
                                               )
       v.                                      )
                                               )
CORRECT CARE SOLUTIONS, LLC,
                                               )
               DEFENDANT.                      )
                                               )

                  CONSENT MOTION TO EXTEND TIME TO FILE
            LOCAL RULE 56(h) PRE-FILING CONFERENCE MEMORANDUM

       Defendant Correct Care Solutions, LLC, by and through counsel, respectfully requests

that the Court extend the current deadline to file its Pre-Filing Conference Memorandum an

additional three (3) days. In support of this motion, Defendant states as follows:

       1.      Per Procedural Order (ECF 49] on February 10, 2021 this Court issued an Order

establishing a deadline of February 17, 2021 for Defendant to file its Pre-Filing Conference

Memorandum.

       2.      Due to the holiday and also due to Defendant’s counsel experiencing a loss of

power Counsel for Defendant requests an additional 3 days to file its Memorandum.

       3.      This Motion is made for good cause and not for purposes of delay.

       4.      Counsel for Plaintiff consents to this Motion.

       WHEREFORE, Defendant requests that this Court enter an Order extending the current

deadline to file its Pre-Filing Conference Memorandum to Monday, February 22, 2021.
Case 2:18-cv-00479-JDL Document 50 Filed 02/17/21 Page 2 of 3          PageID #: 273




Dated: February 17, 2021

                                         /s/ Melinda J. Caterine
                                         Melinda J. Caterine (Bar #007129)
                                         mcaterine@littler.com
                                         LITTLER MENDELSON, P.C.
                                         1 Monument Square, Suite 600
                                         Portland, ME 04101
                                         Phone: 207.774.6001

                                         Attorney for Defendant
                                         Correct Care Solutions, LLC




                                     2
Case 2:18-cv-00479-JDL Document 50 Filed 02/17/21 Page 3 of 3                      PageID #: 274




                                 CERTIFICATE OF SERVICE

       I, Melinda J. Caterine, attorney for Correct Care Solutions, LLC, hereby certify that on

the date noted below, I electronically filed the foregoing document using the CM/ECF system,

which will send notification of such filing to the following:

                                   Guy D. Loranger, Esq.
                            LAW OFFICE OF GUY D. LORANGER
                               1 Granny Smith Court, Suite 3
                              Old Orchard Beach, Maine 04064
                                      (207) 937-3257
                                   guy@lorangerlaw.com



Dated: February 17, 2021

                                                     /s/ Melinda J. Caterine
                                                     Melinda J. Caterine (Bar #007129)
                                                     mcaterine@littler.com
                                                     LITTLER MENDELSON, P.C.
                                                     1 Monument Square, Suite 600
                                                     Portland, ME 04101
                                                     Phone: 207.774.6001

                                                     Attorney for Defendant
                                                     Correct Care Solutions, LLC




                                                 3
